STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 13, 2017
                Plaintiff-Appellee,

v                                                                   No. 331305
                                                                    Ingham Circuit Court
TERREON TRASHUN SMITH,                                              LC No. 15-000090-FC

                Defendant-Appellant.


Before: SWARTZLE, P.J., and SAAD and O’CONNELL, JJ.

PER CURIAM.

        Defendant, Terreon Smith, appeals by right his convictions of first-degree murder, MCL
750.316 (open murder), two counts of assault with intent to commit murder, MCL 750.83,
carrying a concealed weapon (CCW), MCL 750.227, and possessing a firearm during the
commission of a felony (felony-firearm), MCL 750.227b. The trial court sentenced him as a
third-offense habitual offender, MCL 769.11, to serve concurrent terms of life in prison without
parole for his first-degree murder conviction, 17½ to 50 years’ imprisonment for each of his
assault convictions, and 38 to 60 months’ imprisonment for his CCW conviction, as well as a
consecutive term of two years’ imprisonment for his felony-firearm conviction. We affirm.

                                            I. FACTS

         Terreon’s convictions resulted from a drive-by shooting.

        Gary Brown testified that he and Terreon had a “beef” that began about three weeks
before the shooting. During the first altercation between Brown and Terreon, Terreon and
Brown got into a fist fight. Terreon was with a group. Brown testified that he heard someone
ask for a gun, Brown ran from the fight, and Brown then heard gunshots. The second altercation
between the men occurred the night of the shooting. Brown testified that he was helping L.C.
Wilson1 provide security for a teen party at a Lansing home. LC testified that the homeowner
hosted an adult party after the teen party. Terreon arrived at the party with Antwan Williams.



1
    L.C. Wilson was not related to Levon Wilson.


                                                -1-
When Brown saw Terreon approach, Brown drew a gun, pointed it at Terreon, and told him to
leave. Terreon and Antwan left the party.

        Chris Jones testified that he and his friend Merza Mizori encountered Terreon, Antwan,
Daryl Smith, and a man he did not know, at a Lansing area gas station. Jones saw the men get
out of a truck. The man Jones did not know had a silver or chrome handgun with black grips.
Terreon and Jones spoke. Mizori testified that Terreon asked him if he knew where Brown was.

       Jones testified that he learned of the party at the gas station, and then he and Mizori went
to the party. Jones testified that they arrived, they turned around in a nearby driveway
attempting to find a place to park, and he saw a truck pull onto the street. Someone in the truck
began shooting from the back driver’s side window. Jones did not see who was shooting, but he
recognized the gun and the truck from the gas station. Mizori testified that he saw Terreon
shooting at Brown, who was outside the house where the party was, from the driver’s side of the
vehicle. Other witnesses testified about the vehicle and the gunfire, but none testified to seeing
the shooter. Levon Wilson was shot and killed, and Macon Kimble was shot through the thigh.

       Roderigious Williams testified that he spoke with Terreon two or three days after the
shooting. Roderigious explained that Terreon, Antwan, and David Arrington arrived at
Roderigious’s house. While Roderigious and Terreon were alone on the porch, Roderigious
asked Terreon what was going on. Terreon eventually responded, “I f***ed up.” Terreon
explained that “the boy wasn’t supposed to be there . . . .”

                                 II. DETECTIVE TESTIMONY

        Terreon argues that Lansing Police Department Detective Lee McCallister improperly
commented on the credibility of witnesses, defense counsel’s failure to object constituted
ineffective assistance of counsel, and the trial court erred in admitting the testimony. Because
we conclude that Detective McCallister did not improperly comment on the credibility of any
specific witness, we disagree.

        These issues are unpreserved. See People v McCrady, 244 Mich. App. 27, 29-30; 624
NW2d 761 (2000). Therefore, we review the issues for plain error. See People v Carines, 460
Mich. 750, 763; 597 NW2d 130 (1999). Plain error occurs when there is (1) “error” (2) that was
“clear or obvious” and (3) “affected substantial rights.” Id. A defendant’s substantial rights are
affected when he is prejudiced such that the “error affected the outcome of the lower court
proceedings.” Id. Further, we will only reverse “when the plain, forfeited error resulted in the
conviction of an actually innocent defendant” or “seriously affected the fairness, integrity or
public reputation of judicial proceedings.” Id. at 763-764 (internal quotations, alterations, and
citations omitted). Finally, because the trial court did not hold an evidentiary hearing regarding
the effectiveness of trial counsel, our review of the ineffective assistance of counsel claim “is
limited to mistakes apparent from the record.” People v Heft, 299 Mich. App. 69, 80; 829 NW2d
266 (2012).

       “A criminal defendant has the fundamental right to effective assistance of counsel.” Id.;
see US Const, Am VI; Const 1963, art 1, § 20. A defendant receives ineffective assistance of
counsel if (1) defense counsel’s performance fell below an objective standard of reasonableness

                                                -2-
and (2) there is a reasonable probability that counsel’s deficient performance prejudiced the
defendant. Strickland v Washington, 466 U.S. 668, 687-688; 104 S. Ct. 2052; 80 L. Ed. 2d 674
(1984).

        A police officer’s opinion testimony is admissible as a lay opinion, MRE 701, if the
officer bases his or her opinion on direct perceptions rather than on a technical or scientific
analysis. See People v McLaughlin, 258 Mich. App. 635, 657-658; 672 NW2d 860 (2003).
Proper lay testimony includes testimony about general police procedure. People v Bahoda, 448
Mich. 261, 281-282; 531 NW2d 659 (1995). However, in doing so, the officer may not indicate a
belief that a witness testified truthfully, id., indicate a belief that a witness’s story was verified,
id., or comment on or provide an opinion about the credibility of other witnesses, People v
Buckey, 424 Mich. 1, 17; 378 NW2d 432 (1985). Rather, jurors must evaluate witness credibility.
People v Musser, 494 Mich. 337, 348-349; 835 NW2d 319 (2013).

       In this case, Detective McCallister testified that he was part of the police department’s
cold case homicide squad. He stated that the shooting occurred in July 2012, other detectives
were assigned to the case, the lead detective “was a member of the Michigan National Guard and
her unit was deployed overseas” “around September of 2012,” he was assigned to the case in
October 2012, and he reviewed existing evidence of the shooting. The prosecutor asked
Detective McCallister “what types of problems” he “ha[d] with actually untangling what had
happened” the night of the shooting. In response, Detective McCallister explained

       the biggest problem that I had was here I had a pile of several witnesses, eye
       witnesses, who admit to being there, admit to being, you know, within feet of
       what happened. However, nobody was being honest. It was blatantly obvious to
       me in reviewing video recordings of these interviews that these people weren’t—
       they weren’t telling the truth. They were minimizing their activities and not
       providing the original investigators with what they actually saw and what
       knowledge that they did, in fact, have.

Detective McCallister further testified that he believed that the case was not truly cold and that
“[t]his case still had some loose ends that we needed to pull on . . . .” Detective McCallister then
described his investigation of the case. 2

         Eight eyewitnesses, including victim Kimble, testified at trial. In making the above,
quoted comment, Detective McCallister did not indicate a belief that any specific witness
testified truthfully, indicate a belief that any specific witness’s story was verified, or comment on


2
  On appeal, Terreon argues generally that Detective McCallister improperly inflated Mizori’s
testimony by improperly denigrating eye witnesses’ testimony. Terreon must include and
specifically cite to facts from the record to support his argument. See MCR 7.212(C)(7).
Terreon only cites the block quoted testimony above. Therefore, he abandoned any challenge to
other portions of Detective McCallister’s testimony. See People v Payne, 285 Mich. App. 181,
188; 774 NW2d 714 (2009); People v Jones (On Rehearing), 201 Mich. App. 449, 456-457; 506
NW2d 542 (1993).


                                                 -3-
or provide an opinion about the credibility of any other specific witness. Rather, the cited
testimony concerned general police procedures. See Bahoda, 448 Mich. at 281-282. Therefore,
it is not apparent from the record that defense counsel performed deficiently in failing to object
to Detective McCallister’s testimony, and the trial court did not plainly err in admitting Detective
McCallister’s testimony.

                                   III. JURY INSTRUCTIONS

        Next, Terreon argues that the trial court improperly issued an aiding and abetting
instruction because the evidence presented at trial did not support a finding that he was involved
in the shooting as an aider and abettor. We disagree.

        We review claims of instructional error de novo. People Martin, 271 Mich. App. 280,
337; 721 NW2d 815 (2006), aff’d 482 Mich. 851 (2008). We review the trial court’s decision
that a specific jury instruction applies to the facts of a case for an abuse of discretion. People v
Armstrong, 305 Mich. App. 230, 239; 851 NW2d 856 (2014). A “trial court abuses its discretion
when its outcome falls outside the range of principled outcomes.” Id.

       The jury instructions “must not exclude from jury consideration material issues, defenses
or theories if there is evidence to support them.” People v Reed, 393 Mich. 342, 349-350, 224
NW2d 867 (1975). The trial court properly issues a jury instruction “if a rational view of the
evidence supports the instruction.” Armstrong, 305 Mich. App. at 240.

        A trial court properly issues an aiding and abetting instruction when a prosecutor presents
evidence that defendant may have either been a principal or an aider and abettor. People v
Smielewski, 235 Mich. App. 196, 206-207; 596 NW2d 636 (1999). MCL 767.39 provides that
“[e]very person concerned in the commission of an offense, whether he directly commits the act
constituting the offense or procures, counsels, aids, or abets in its commission may hereafter be
prosecuted, indicted, tried and on conviction shall be punished as if he had directly committed
such offense.” Accordingly, the Legislature has abolished the distinction between aiders and
abettors and principals. Smielewski, 235 Mich. App. at 201-203.

        In this case, a rational view of the evidence supports the trial court’s decision to issue an
aiding and abetting instruction. Brown testified that he and Terreon had a “beef” that began
about three weeks before the shooting. Brown further testified that on the night of the shooting,
Terreon arrived at the party, Brown pointed a gun at Terreon and told him to leave, and Terreon
left. Jones testified that he saw Terreon at the gas station that same night, Terreon was “hyped,”
and Terreon was with someone who had a handgun. Mizori testified that Terreon asked if he had
seen Brown. Jones testified that the gun and truck he saw at the gas station were involved in the
shooting. Mizori and Eddie Williams testified that gunfire came from the truck and was directed
at Brown. Mizori further identified Terreon as the shooter. However, multiple, other
eyewitnesses testified that gun fire came from a vehicle, but they could not tell who was firing
the gun or guns. Therefore, the jury could have concluded that Terreon either personally fired a
gun, making him a principal, or was involved in planning and carrying out the shooting, making
him an aider and abettor. Thus, the trial court did not abuse its discretion in concluding that an
aiding and abetting instruction applied to the facts of Terreon’s case.


                                                -4-
                                 IV. OTHER ACTS EVIDENCE

       Terreon argues in his brief filed pursuant to Michigan Supreme Court Administrative
Order 2004-6, Standard 4, that the trial court abused its discretion and violated his rights to due
process and a fair trial by admitting other acts evidence without weighing its probative value and
prejudicial effect. We agree that the trial court erred, but conclude that the error does not
warrant reversal.

        We review de novo preliminary questions of law, including whether a trial court properly
interpreted a rule of evidence. People v Duncan, 494 Mich. 713, 722-723; 835 NW2d 399
(2013). We review preserved challenges to the trial court’s evidentiary rulings for an abuse of
discretion. Id.

        MRE 404(b)(1) prohibits a party from introducing evidence of another party’s other
crimes, wrongs, or acts specifically to prove that person’s character or propensity to engage in
that type of action. MRE 404(b)(1). However, MRE 404(b)(1) is a rule of inclusion, People v
VanderVliet, 444 Mich. 52, 64; 508 NW2d 114 (1993), amended 445 Mich. 1205 (1994), which
allows the admission of relevant other acts evidence offered for another purpose, such as proof of
motive, intent, and identity.

        Courts use a four step analysis to determine whether other acts evidence is admissible
pursuant to MRE 404(b)(1). VanderVliet, 444 Mich. at 74. First, a party must offer the evidence
for a permissible purpose. Id. Second, the evidence must be relevant. Id. Third, the trial court
must consider whether the evidence’s probative value is substantially outweighed by a danger of
unfair prejudice, such that it should be excluded under MRE 403. Id. Fourth, “ ‘the trial court
shall, upon request, instruct the jury that the similar acts evidence is to be considered only for the
proper purpose for which it was admitted.’ ” Id., quoting Huddleston v United States, 485 U.S.
681, 691-692; 108 S. Ct. 1496; 99 L. Ed. 2d 771 (1988).

        In this case, the prosecution offered other acts evidence of the two prior altercations
between Terreon and Brown. The trial court determined that the prosecution offered the
evidence for proper purposes and that evidence was relevant. Terreon argued that the evidence
was substantially more prejudicial than probative, but the trial court did not weigh the probative
value and prejudicial effect of the evidence under MRE 403. Accordingly, the trial court erred
by failing to properly analyze the admissibility of the evidence because it did not complete the
third step of the VanderVliet analysis.

        However, Terreon has not established that the trial court committed an error of
constitutional magnitude. The admission of other acts evidence does not violate a defendant’s
constitutional right to due process unless it renders a defendant’s trial fundamentally unfair. See
Spencer v Texas, 385 U.S. 554, 560-564; 87 S. Ct. 648; 17 L. Ed. 2d 606 (1967); People v Pinkney,
316 Mich. App. 450, 477-478; 891 NW2d 891 (2016). The types of infractions that render a trial
fundamentally unfair are very narrow but include admission of evidence that is “so extremely
unfair that its admission violates fundamental conceptions of justice.” Dowling v United States,
493 U.S. 342, 352; 110 S. Ct. 668; 107 L. Ed. 2d 708 (1990) (internal quotation marks and citation
omitted). A limiting instruction on the use of other acts evidence generally protects the
defendant’s interests in due process. See Spencer, 385 U.S. at 560-564.

                                                 -5-
        The other acts evidence plaintiff offered in Terreon’s case concerned two other incidents
between Brown and Terreon. Plaintiff offered the evidence for proper purposes, to show motive,
intent, and identity. Plaintiff did not argue that Terreon should be convicted because the
evidence showed he had a propensity to commit the charged crimes. Moreover, the trial court
instructed the jury that it could only consider the other acts evidence to determine whether
Terreon had a reason to commit the crime, specifically intended to murder Brown, or was one of
the people who committed the crime. It instructed the jury not to consider the evidence “for any
other purpose,” including whether defendant was a bad person or likely to commit crimes. The
instruction can minimize the evidence’s prejudicial effect, see People v Cameron, 291 Mich. App.
599, 612; 806 NW2d 371 (2011), and we presume that these jurors followed these instructions,
see People v Unger, 278 Mich. App. 210, 235; 749 NW2d 272 (2008). Therefore, the trial court
committed a nonconstitutional error.

        Terreon failed to prove that this nonconstitutional error warranted reversal. A preserved,
nonconstitutional error is grounds for reversal only if it affirmatively appears that it is “more
probable than not that the error was outcome determinative.” People v Lukity, 460 Mich. 484,
495-496; 596 NW2d 607 (1999). “Evidence presents the danger of unfair prejudice when it
threatens the fundamental goals of MRE 403: accuracy and fairness.” People v Vasher, 449
Mich. 494, 501; 537 NW2d 168 (1995). Evidence’s prejudicial effect can substantially outweigh
its probative value when the evidence is only marginally probative and there is a danger that the
trier of fact may give the evidence undue or preemptive weight, see People v Blackston, 481
Mich. 451, 462; 751 NW2d 408 (2008), or will inject “considerations extraneous to the merits of
the case, such as jury bias, sympathy, anger, or shock,” People v Danto, 294 Mich. App. 596, 600;
822 NW2d 600 (2011). The trial court must weigh the evidence while considering “the
availability of other means of proof.” See People v Starr, 457 Mich. 490, 498 n 9; 577 NW2d
673 (1998) (internal quotations and citations omitted).

        We cannot conclude that the trial court’s failure to specifically analyze the other acts
evidence pursuant to MRE 403 warrants reversal because we cannot conclude that MRE 403
would bar the other acts evidence. The other acts evidence was more than marginally probative.
Many eye witnesses could not identify the shooter. The other acts evidence provided evidence of
identity, motive, and intent. Terreon does not point to evidence that the jury gave the other acts
evidence preemptive weight, and the jury instruction discussed above minimized the evidence’s
prejudicial effect.

                                V. RES GESTAE WITNESSES

        Finally, Terreon raises multiple issues concerning res gestae witnesses in his Standard 4
brief. None warrant reversal.

        Res gestae witnesses are persons who “witness[ed] some event in the continuum of the
criminal transaction” whose testimony would “aid[] in developing a full disclosure of the facts at
trial.” See People v Long, 246 Mich. App. 582, 585; 633 NW2d 843 (2001).

        First, Terreon argues that he was denied due process because his trial counsel was
ineffective for failing to investigate and call five witnesses: Brown’s brother and cousin, who
Terreon claims were present for the first fight between him and Brown; Daryl, who Terreon

                                               -6-
argues was present for the second altercation between Terreon and Brown; David Arrington, who
Terreon claims was present for his conversation with Roderigious; and Antwan, who Terreon
claims was present for the second altercation and his conversation with Roderigious.

       Because no evidentiary hearing was held regarding Terreon’s ineffective assistance of
counsel claim, our review is limited to mistakes apparent from the record. People v Payne, 285
Mich. App. 181, 188; 774 NW2d 714 (2009).3

      The rights to counsel, due process, and a fair trial are intertwined. Strickland, 466 U.S. at
684-685.

       The Sixth Amendment right to counsel exists, and is needed, in order to protect
       the fundamental right to a fair trial. The Constitution guarantees a fair trial
       through the Due Process Clauses, but it defines the basic elements of a fair trial
       largely through the several provisions of the Sixth Amendment, including the
       Counsel Clause . . . . [Id.]

As mentioned above, a defendant must show that his counsel’s performance fell below an
objective standard of reasonableness to sustain an ineffective assistance of counsel claim. Id. at
687-688. To show deficient performance, a defendant must overcome the strong presumption
that defense counsel’s performance constituted sound trial strategy. People v Vaughn, 491 Mich.
642, 670; 821 NW2d 288 (2012). The decision to investigate or call witnesses can be a matter of
trial strategy. People v Horn, 279 Mich. App. 31, 39; 755 NW2d 212 (2008); People v Swain, 288
Mich. App. 609, 645-646; 794 NW2d 92 (2010). A defendant must also show that there is a
reasonable probability that counsel’s deficient performance prejudiced him. Strickland, 466 U.S.
at 687. “To establish prejudice, [a defendant] must show a reasonable probability that the
outcome would have been different but for counsel's errors.” People v Grant, 470 Mich. 477,
486; 684 NW2d 686 (2004). A defendant cannot show prejudice from the failure to call a
witness without some indication that a witness would have testified favorably for defendant.
People v Pratt, 254 Mich. App. 425, 430; 656 NW2d 866 (2002).

      Terreon failed to show that he suffered prejudice from his counsel’s failure to call
Brown’s brother or cousin as witnesses because he points to no evidence in the record that
Brown’s brother or cousin would have testified favorably for Terreon. See Id.4

      Terreon cannot show that counsel performed deficiently in failing to investigate or call
Antwan or Daryl to testify regarding Terreon and Brown’s second altercation. Jones testified



3
 This Court previously denied Terreon’s motion to remand to the trial court for an evidentiary
hearing. People v Smith, unpublished order of the Court of Appeals, entered March 3, 2017
(Docket No. 331305).
4
  We also note that Terreon’s appellate counsel states in Terreon’s primary brief on appeal that
“the defense did not dispute the evidence of the two prior altercations between [Terreon] and
Gary Brown” at trial.


                                               -7-
that he saw Antwan and Daryl together in a vehicle with Terreon shortly before the drive-by
shooting. Therefore, Antwan and Daryl were possible codefendants, and counsel may have
made the strategic decision not to call them as witnesses because they may have implicated
Terreon or invoked their Fifth Amendment rights not to testify. Further, Terreon cannot show
prejudice because there is no indication in the record that Antwan or Daryl would have testified
favorably for Terreon.

       Finally, Terreon cannot show that counsel was deficient for failing to call Arrington and
Antwan to discuss his conversation with Roderigious or that failure to call them prejudiced him.
There is no indication in the record that these witnesses could dispute any part of the alleged
confession. Rather, Roderigious testified that Arrington and Antwan left before Terreon made
any incriminating admissions, and no one else was present during the confession.

       Second, Terreon argues that the prosecution committed misconduct by failing to notify
Terreon of these same, five res gestae witnesses pursuant to MCL 767.40a. We disagree.

       Terreon did not preserve this argument. Therefore, we review his claim for plain error.
Carines, 460 Mich. at 763.

       A prosecutor commits misconduct if his or her conduct denied the defendant a fair and
impartial trial. People v Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007). However,
standing alone, prosecutorial misconduct is not constitutional error. People v Blackmon, 280
Mich. App. 253, 262, 269; 761 NW2d 172 (2008). Because Terreon alleges that the prosecutor’s
conduct violated a statutory right, Terreon asserts nonconstitutional error.

        MCL 767.40a provides that the prosecution has a continuing duty to disclose all known
res gestae witnesses:

               (1) The prosecuting attorney shall attach to the filed information a list of
       all witnesses known to the prosecuting attorney who might be called at trial and
       all res gestae witnesses known to the prosecuting attorney or investigating law
       enforcement officers.

              (2) The prosecuting attorney shall be under a continuing duty to disclose
       the names of any further res gestae witnesses as they become known. . . .

The prosecution’s duty consists of informing the defendant of “all known witnesses and those it
discovers,” indicating which witnesses it will call at trial, and providing reasonable assistance to
produce those witnesses it does not call. People v Burwick, 450 Mich. 281, 297; 537 NW2d 813
(1995). The prosecution has no duty to disclose witnesses that it is unaware of before trial. Id. at
295.

       Terreon argues that the prosecution should have provided res gestae notice about
Brown’s brother and cousins. Brown testified at trial that he had his brother and his cousins
with him during his first confrontation with Terreon. There is no indication in the record that the
prosecution knew that Brown’s brother and cousins were present before this trial testimony.
Therefore, the prosecution had no duty to disclose the witnesses.


                                                -8-
        As noted above, Terreon argues that Daryl and Antwan were res gestae witnesses who
could have testified regarding Terreon and Brown’s second altercation. However, Terreon
provides no information about what testimony they could offer or that they would testify
favorably for Terreon. Therefore, Terreon has not established that any failure to disclose the
witnesses affected the outcome of the lower court proceeding, as is required to establish plain
error affecting substantial rights. See Carines, 460 Mich. at 763. Similarly, Terreon has not
established that any failure to disclose constituted nonconstitutional error. See Lukity, 460 Mich.
at 495-496.

        Again, Terreon argues that Antwan and Arrington were res gestae witnesses who could
have testified regarding his alleged confession to Roderigious. However, Roderigious testified
that he and Terreon were alone on the porch when he asked Terreon about the shooting and
Terreon made incriminating admissions. Therefore, Terreon fails to establish the predicate of
this argument, i.e., that Antwan and Arrington witnessed the alleged confession.

        Third, Terreon argues that he received ineffective assistance of counsel because his
counsel failed to object to this prosecutor misconduct. Counsel need not advance meritless
arguments. People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010). Because
Terreon has not established any error in the prosecution’s disclosure of Brown’s brother,
Brown’s cousin, Arrington, or Antwan, in part, he cannot establish that trial counsel rendered
ineffective assistance. Additionally, because Terreon cannot establish that the failure to disclose
Daryl and Antwan, in part, prejudiced him, see Grant, 470 Mich. at 486; Pratt, 254 Mich. App. at
430, he cannot establish that the failure to object to their disclosure rendered ineffective
assistance.

       We affirm.

                                                            /s/ Brock A. Swartzle
                                                            /s/ Henry William Saad
                                                            /s/ Peter D. O’Connell




                                                -9-